Title: To George Washington from a Board of General Officers, 4 March 1778
From: Board of General Officers
To: Washington, George



[4 March 1778]

At a Board of General officers held at Lord Stirlings Quarters March 4th 1778
The Board having Taken into Consideration the Relative Rank of Generals Woodford Mulenburgh Scott & Weeden and after Examining the Papers Refferred to Them, Are unanimously of opinion That in the original promotion of Those Gentlemen to the office of Brigadiers They ought to have been Arranged in The following Manner viz. Woodford Mulenburgh Scott Weeden: This Arrangement ought to have Taken place agreable to the Rank Those Gentlemen had held in the Army previous to their promotion To the Rank of Brigadier Generals but as their appointments by Congress were Different The Board Cannot give any further opinion upon the Matter.

Jno. Sullivan
Nath. Greene
Stirling
Lachn McIntosh
Wm Maxwell
J. M. Varnum.
J. Huntington

